 Exhibit 10.42                
Director Compensation


RESOLUTION OF THE
BOARD OF DIRECTORS OF
PACIFIC GAS AND ELECTRIC COMPANY


September 16, 2014


BE IT RESOLVED that, effective January 1, 2015, advisory directors and directors
who are not employees of this company or PG&E Corporation (collectively,
“non-employee directors”) shall be paid a retainer of $17,500 per calendar
quarter, which shall be in addition to any fees paid for attendance at Board
meetings, Board committee meetings, and shareholder meetings; provided, however,
that a non-employee director shall not be paid a retainer by this company for
any calendar quarter during which such director also serves as a non-employee
director of PG&E Corporation; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, the non-employee
director who serves as lead director shall be paid an additional retainer of
$12,500 per calendar quarter; provided, however, that a non-employee director
who serves as lead director shall not be paid an additional retainer by this
company for any calendar quarter during which such director also serves as lead
director of the PG&E Corporation Board of Directors; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, the non-employee
director who is duly appointed to chair the Audit Committee of this Board shall
be paid an additional retainer of $12,500 per calendar quarter, and the
non-employee directors who are duly appointed to chair the other permanent
committees of this Board shall be paid an additional retainer of $2,500 per
calendar quarter; provided, however, that a non-employee director duly appointed
to chair a permanent committee of this Board shall not be paid an additional
retainer by this company for any calendar quarter during which such director
also serves as chair of the corresponding committee of the PG&E Corporation
Board of Directors; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, each non-employee
director attending any meeting of the Board that is not held concurrently or
sequentially with a meeting of the Board of Directors of PG&E Corporation, or
any meeting of a Board committee (of which such non-employee director is a
member) that is not held concurrently or sequentially with a meeting of the
corresponding committee of the PG&E Corporation Board, shall be paid a fee of
$1,750 for each such Board or Board committee meeting attended; provided,
however, that each non-employee director who is a member of the Audit Committee
of this Board attending any meeting of such Audit Committee that is not held
concurrently or sequentially with a meeting of the Audit Committee of the PG&E
Corporation Board shall be paid a fee of $2,750 for each such meeting attended;
and


BE IT FURTHER RESOLVED that, effective January 1, 2015, non-employee directors
attending any meeting of this company’s shareholders that (1) is not held on the
same day as a meeting of this Board or a meeting of the Board of Directors of
PG&E Corporation, and (2) is not held concurrently or sequentially with a
meeting of the shareholders of PG&E Corporation shall be paid a fee of $1,750
for each such meeting attended; and


BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for
reasonable expenses incurred in connection with attending Board, Board
committee, or shareholder meetings, or participating in other activities
undertaken on behalf of this company; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, the resolution on this
subject adopted by the Board of Directors on September 18, 2012 is hereby
superseded.